Citation Nr: 0815531	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a surgical scar of 
the right medial malleolus, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
fracture of the right medial malleolus, with retained metal 
screw and degenerative joint disease, currently rated as 20 
percent disabling.   

3.  Entitlement to service connection for thrombophlebitis of 
the left lower extremity, secondary to the service-connected 
right ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.  The RO, in pertinent 
part, granted a separate 10 percent rating for the service-
connected surgical scar of the right medial malleolus.  The 
RO further denied the veteran's claims of entitlement to an 
increased rating for the residuals of a fracture of the right 
medial malleolus, and entitlement to service connection for 
thrombophlebitis of the left lower extremity, secondary to 
the service-connected right ankle disability.  The veteran 
disagreed and this appeal ensued. 

In the November 2005 rating action, the RO also denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  In June 2006, the veteran filed a 
notice of disagreement.  However, by a November 2006 rating 
action, the RO granted service connection for degenerative 
joint disease of the lumbar spine with scoliosis.  The RO 
assigned a 20 percent disability rating, effective from July 
6, 2005, for the veteran's service-connected low back 
disability.  As the veteran has not appealed the disability 
rating or effective date assigned, this represents a complete 
grant of the appeal in regard to this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  During the hearing, the veteran submitted additional 
evidence and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).  A transcript 
of the hearing is associated with the claims file.  

The issues of entitlement to an increased rating for the 
residuals of a fracture of the right medial malleolus, with 
retained metal screw and degenerative joint disease, and 
entitlement to service connection for thrombophlebitis of the 
left lower extremity, secondary to the service-connected 
right ankle disability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran has averred that he is 
unable to obtain and maintain employment due to his service- 
connected low back and right ankle disabilities.  Therefore, 
a claim for a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU) is inferred.  The matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected surgical scar of the right 
medial malleolus measures 5 centimeters (cm.) in length and 
.5 cm. in width, and is not unstable.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected surgical scar of the right medial 
malleolus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This last 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with a claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating what is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, the notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July and August 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).      

In this case, VA complied with the requirement in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision in a claim for VA 
benefits.  The veteran was provided with such communication 
by VA in July and August 2005, prior to the rating decision 
in November 2005.   

The veteran has been afforded ample opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  With respect to 
the Dingess requirements, as the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for a surgical scar of the right medial malleolus, 
any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 137 (2008), the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Although the VCAA notice provided did not meet all of the 
specific notice requirements pertaining to increased rating 
claims recently outlined in Vazquez-Flores, supra, the 
veteran was not prejudiced by this lack of specificity.  
Notably, he has already been assigned the maximum 10 percent 
evaluation for the service-connected right ankle scar 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under 
the rating schedule, the only way he could receive a higher 
(20 percent) rating would be if it were shown that his scar 
was deep or that it caused limited motion and exceeded 12 
square inches (77 sq. cm.).  Whether the veteran's scar is 
deep or causes limited motion, or exceeds 12 square inches, 
are highly objective criteria and the medical evidence of 
record clearly shows that these criteria are not met.  
Moreover, given that the veteran's right ankle has a separate 
evaluation based upon limitation of motion, to also evaluate 
the scar on that basis would be a violation of the 
prohibition against pyramiding.  38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Consequently, 
remanding the instant claim to provide the veteran with a 
specific notice letter requiring Vasquez compliant notice, 
including general notice of the specific criteria necessary 
for a higher disability rating under the applicable 
Diagnostic Codes, would serve no useful purpose.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.   

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) 
("the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the...claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (setting forth 
the Secretary's various duties to claimant).

The veteran was accorded a VA examination in July 2005.  The 
report of the examination was thorough in nature and adequate 
for the purposes of deciding the claim.  The Board further 
finds that the medical evidence of record is sufficient to 
resolve the appeal, and VA has no further duty to provide an 
examination or opinion. 3 8 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

The Board notes that the veteran also had the opportunity to 
provide testimony on his own behalf at a hearing before the 
undersigned in Little Rock in February 2008.  A transcript of 
the hearing proceedings is of record and has been reviewed.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required. The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392 (1993).  The Board will 
proceed with appellate review.


II.  Factual Background

The veteran's service medical records show that in September 
1966, the veteran sprained his right ankle.  X-rays taken at 
that time were interpreted as showing a fracture of the right 
medial malleolus, and the veteran subsequently underwent an 
open reduction and internal fixation of the fracture.  

A VA examination was conducted in September 1968.  Upon 
physical examination, the examiner noted that the veteran had 
a healed scar over the posterior medial aspect of the medial 
malleolus "on the left."  [The Board recognizes that the 
examiner referred to a scar on the veteran's "left" ankle; 
however, it is clear from the context that he was referring 
to a scar on the veteran's "right" ankle.]  

By an October 1968 rating action, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a fracture of the right medial malleolus, with 
retained metal screw.  The veteran's service-connected right 
ankle fracture residuals included a healed scar over the 
posterior medial aspect of the medial malleolus on the right.  
The RO assigned a 10 percent disability rating under 
Diagnostic Code 5271, effective from April 26, 1968, for the 
veteran's service-connected right ankle disability.  

In August 1973, the veteran underwent a VA examination.  Upon 
physical examiner, the examiner reported that the veteran had 
a healed surgical scar over the right medial malleolus.  

By a September 1973 rating action, the RO increased the 
disability rating for the veteran's service-connected 
residuals of a fracture of the right medial malleolus, from 
10 percent to 20 percent disabling under Diagnostic Code 
5271, effective from August 15, 1973.   

In May 2005, the veteran requested that his service- 
connected residuals of a right ankle fracture be reevaluated 
for a higher rating.

A VA examination was conducted in July 2005.  At that time, 
the veteran stated that he had chronic pain in his right 
ankle, with limited range of motion.  The physical 
examination showed that on the medial side of the right ankle 
was a surgical scar, which was 5 cm. in length and .5 cm. in 
width, with very slight depression.  The scar was a dark 
discoloration.  There was no skin breakdown, edema, 
infection, or drainage noted to the scar.  The scar was 
freely mobile and it did not appear to have adhesions.  The 
veteran complained of some tenderness upon palpation of the 
scar itself.  The diagnosis was degenerative joint disease of 
the right ankle with old internal fixed device remaining in 
place.         

By a November 2005 rating action, the RO granted a separate 
10 percent rating for the veteran's service-connected 
surgical scar of the right medial malleolus.  Based on the 
July 2005 VA examination report which showed that the veteran 
had a tender scar of the right ankle, the RO assigned a 10 
percent disability rating under Diagnostic Code 7804, 
effective from July 6, 2005, for the veteran's service-
connected right ankle scar.  

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  At that time, the veteran testified that due to his 
service-connected scar, he had limited range of motion of his 
right ankle.     


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.

The RO has assigned a 10 percent disability rating under 
Diagnostic Code 7804 for the veteran's service-connected 
surgical scar of the right medial malleolus.  In this regard, 
by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  Compare 38 C.F.R. § 4.118 (2002), with 
38 C.F.R. § 4.118 (2007).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2007).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  The 10 percent evaluations are 
the highest evaluations available under the above rating 
codes.

Effective August 30, 2002, scars, other than head, face, or 
neck scars, that are deep or cause limited motion, are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2007).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2007).  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1) (2007).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2007).

Under the new rating criteria, scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion that are of an area or areas of 144 square 
inches (929 square centimeters) or greater warrant a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2007).

Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

The veteran maintains that his current rating is not high 
enough in light of the disability that his surgical scar of 
the right medial malleolus causes.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the veteran's case, the RO has assigned the maximum 10 
percent evaluation for the service-connected scar of the 
right ankle pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the highest rating available for the veteran's 
scar under that diagnostic code.  Thus, given the disability 
evaluation assigned the veteran's service-connected scar, an 
increased rating under Diagnostic Code 7804 cannot be awarded 
because the maximum award possible under the criteria for 
that code is currently assigned.

In the veteran's July 2005 VA examination, it was noted that 
the veteran had a surgical scar on the medial side of the 
right ankle which was 5 cm. in length and .5 cm. in width, 
with very slight depression.  There was some tenderness upon 
palpation.  However, there was no evidence of adherence to 
underlying tissue.  In addition, there was also no skin 
breakdown, edema, infection, or drainage.  

In light of the above, the Board finds that there is no 
evidence that the veteran's service-connected scar of the 
right ankle is an unstable scar.  Consequently, a rating 
under the criteria for Diagnostic Code 7803 is not warranted.  
In addition, a compensable rating is not warranted under 
Diagnostic Code 7802 because there is no indication that the 
veteran's scar is of an area or areas of 144 square inches or 
greater.  See 38 C.F.R. § 4.118 (2007).

With respect to Diagnostic Codes 7801 and 7805, the Board 
must reiterate that the veteran's right ankle has a separate 
evaluation based upon limitation of motion. Consequently, to 
also evaluate the scar on that basis would be a violation of 
the prohibition against pyramiding.  38 C.F.R. § 4.14; see 
also Esteban, 6 Vet. App. at 259, 261.  The Board further 
observes that the right ankle scar has been consistently 
described as well- healed.  Although in the July 2005 VA 
examination report, the examiner noted that there was very 
slight depression of the scar, the examiner also reported 
that the scar was freely mobile and it did not appear to have 
adhesions.  Thus, the scar is not a deep scar associated with 
underlying soft tissue damage.  Moreover, there is no 
evidence that the veteran's service-connected scar exceeds 12 
square inches.  As such, Diagnostic Code 7801 is not for 
application in the instant case.

Accordingly, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted for the 
veteran's service-connected surgical scar of the right medial 
malleolus.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation 
higher than 10 percent.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     










ORDER

Entitlement to an evaluation in excess of 10 percent for a 
surgical scar of the right medial malleolus is denied.   


REMAND

In the veteran's February 2008 Travel Board hearing, the 
veteran testified that since his last VA examination for his 
service-connected right ankle disability, his right ankle 
disability had gotten worse and had become more painful.  The 
veteran indicated that he had to use a cane to walk and that 
his right ankle was unstable.  Therefore, in light of the 
veteran's contention that his right ankle disability has 
worsened, the RO must afford the veteran a new examination.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

In the February 2008 Travel Board hearing, the veteran also 
noted that due to his service-connected right ankle 
disability, he favored his right leg and placed more weight 
on his left leg.  According to the veteran, over the years, 
he had developed thrombophlebitis of the left lower 
extremity.  It was the veteran's contention that his service-
connected right ankle disability had either caused or 
aggravated his thrombophlebitis of the left lower extremity.  
In support of his contention, the veteran submitted a VA 
neuropsychiatric examination report, dated in September 1968.  
In the report, the examiner noted that according to the 
veteran, he had chronic pain in his right ankle and prolonged 
standing on his right foot and ankle made his "other leg 
hurt."  The neurological examination was reported to be 
normal.     

Private medical records show that in July 2005, the veteran 
was treated for complaints of pain in his right ankle.  At 
that time, the examiner noted that the veteran had problems 
with his left foot and leg because he had to protect the 
right foot most of the time.  The diagnoses were pain in the 
right ankle and thrombophlebitis of the left lower extremity.      

In a private medical statement from G.L.P., M.D., dated in 
November 2005, Dr. P. stated that he had first treated the 
veteran in March 2004 for treatment of mild trauma to his 
distal right tibia.  Dr. P. indicated that the veteran had 
suffered nearly lifelong problems that originated when he 
fractured his distal right tibia during service.  According 
to Dr. P., the veteran also suffered from severe varicosities 
of both legs, and that that condition may have been initiated 
and exacerbated by the physical demands of the veteran's 
military service.  

In a second private medical statement from Dr. G.L.P., dated 
in June 2006, Dr. P. noted that he had reviewed a VA medical 
record, dated in September 1968, which was provided by the 
veteran, that showed that at that time, the veteran had 
complained of persistent pain secondary to the right ankle 
fracture, as well as pain in the left leg that was secondary 
to the veteran making adjustments for problems in the right 
leg.  According to Dr. P., common sense suggested that over 
the years, the veteran's physical problems would get worse.  
Dr. P. stated that he believed it was appropriate for him to 
support the veteran's claim of physical disability secondary 
to injuries suffered during active service.     

In November 2006, the veteran underwent a VA examination.  
Following the physical examination, the pertinent diagnosis 
was varicose veins with engorgement.  The examiner noted that 
upon a review of the veteran's service medical records, the 
records were negative for any complaints or findings of any 
vascular problems.  Thus, the examiner opined that it was not 
likely that the veteran's vascular problems or varicose veins 
were secondary to the ankle injury.  

In light of the above, the Board observes that although the 
evidence of record shows that the veteran has been diagnosed 
with thrombophlebitis of the left lower extremity, it is 
unclear as to whether any currently diagnosed 
thrombophlebitis of the left lower extremity was either 
caused or made worse by the veteran's service-connected right 
ankle disability.  In the November 2006 VA examination 
report, although the examiner opined that it was not likely 
that the veteran's vascular problems or varicose veins were 
secondary to the ankle injury, the examiner based her opinion 
on the fact that the veteran's service medical records were 
negative for any complaints or findings of any vascular 
problems.  However, in this case, the fact that the veteran's 
service medical records are negative for any complaints or 
findings of thrombophlebitis of the left lower extremity is 
not relevant.  The veteran does not maintain, nor does the 
evidence show, that his thrombophlebitis of the left lower 
extremity originated during service.  Rather, the pertinent 
question to be addressed is whether the veteran's service-
connected right ankle disability caused or aggravated his 
thrombophlebitis of the left lower extremity, which was 
diagnosed after his discharge.  Therefore, the Board finds 
that a VA examination, as specified in greater detail below, 
should be obtained in order to determine the etiology of any 
diagnosed thrombophlebitis of the left lower extremity.  

In addition, in the veteran's February 2008 Travel Board 
hearing, he noted that he had been treated in 2007 at the 
Cochran VA Medical Center (VAMC) for his varicose veins.  In 
this regard, while the evidence of record includes Cochran 
VAMC outpatient treatment records from December 2004 to 
August 2006, there are no additional records from the Cochran 
VAMC.  Inasmuch as the VA is on notice of the existence of 
additional records, these record should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, as the case must be remanded for the foregoing 
reasons, the veteran should be provided notice in accordance 
with Dingess, supra, and Vazquez-Flores, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice in 
accordance with Dingess, supra, and 
Vazquez-Flores, supra.   

2.  Request copies of the outpatient 
treatment records from the Cochran VAMC 
from September 2006 to the present.  All 
records received should be associated with 
the claims file.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a comprehensive 
orthopedic examination to determine the 
nature and etiology of any 
thrombophlebitis of the left lower 
extremity, and to determine the current 
severity of his service-connected 
residuals of a fracture of the right 
medial malleolus, with retained metal 
screw and degenerative joint disease.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the veteran's previous 
examination report, dated in November 
2006, and the private medical statements 
from Dr. G.L.P., dated in November 2005 
and June 2006.  All special studies or 
tests deemed necessary by the examiner are 
to be accomplished.  

In regard to the veteran's clam for 
service connection for thrombophlebitis of 
the left lower extremity, secondary to the 
service-connected right ankle disability, 
after a review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed thrombophlebitis 
of the left lower extremity was caused or 
aggravated by the veteran's service-
connected residuals of a fracture of the 
right medial malleolus, with retained 
metal screw and degenerative joint 
disease? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely supports the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If no disability is found, or no link to 
the veteran's service- connected right 
ankle disability, such findings and 
conclusions should be affirmatively stated 
and a complete rationale for any opinion 
expressed should be included in the 
examination report.  If the requested 
opinions cannot be provided without resort 
to speculation, it should be so stated in 
the examination report.  

In regard to the veteran's service-
connected residuals of a fracture of the 
right medial malleolus, with retained 
metal screw and degenerative joint 
disease, the examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
ankle.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should also comment as to 
whether there is any ankylosis of the 
right ankle, malunion of the os calcis or 
astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


